 
Execution Version
 
THE WAAT CORP.
 
May 16, 2006
 
Mr. Adi McAbian
c/o The WAAT Corp.
14242 Ventura Blvd, 3rd Floor
Sherman Oaks, California 91423
 
Dear Adi:
 
The purpose of this letter (the “Letter Agreement”) is to acknowledge and set
forth the terms and conditions of your employment with The WAAT Corp., a
California corporation (the “Company”).
 
1. Duties and Responsibilities. During the Employment Term, you will serve as
the Managing Director of the Company or in such other position as determined by
the Chief Executive Officer of the Company from time to time. You will report to
the Chief Executive Officer of the Company (or its designee). You will have such
duties and responsibilities that are commensurate with your position and such
other duties and responsibilities as are from time to time assigned to you by
the Chief Executive Officer (or its designee).. During the Employment Term, you
will devote your full business time, energy and skill to the performance of your
duties and responsibilities hereunder, provided the foregoing shall not prevent
you from (i) serving on the board of directors of non-profit organizations and,
with the prior written approval of the Board, other companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs and (iii) managing your and your family’s passive personal
investments; provided such activities in the aggregate do not interfere or
conflict with your duties hereunder or create a potential business conflict.
 
2. Employment Term. The term of your employment under this Letter Agreement (the
“Employment Term”) will be for a term commencing on the date first written above
(the “Effective Date”) and, unless terminated earlier as provided in paragraph 6
hereof or extended by mutual consent of you and the Company on terms at least as
favorable as those in the final year of the Employment Term, ending on the third
anniversary of the Effective Date.
 
3. Base Salary. During the Employment Term, the Company will pay you a base
salary at the rate of $300,000 per year, in accordance with the usual payroll
practices of the Company. Your Base Salary shall be subject to annual review by
the Board and may be increased, but not decreased, from time to time by the
Board; provided, however, that, commencing January 1, 2007, you shall receive a
minimum annual increase in Base Salary equal to the lesser of 5% or the
percentage equal to the increase, if any, in the Consumer Price Index measured
for the 12 month period immediately preceding the effective date of the
increase. The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Letter Agreement. For purposes of
this paragraph 3, “Consumer Price Index” shall mean the Consumer Price Index for
Urban Wage Earners and Clerical Works (1982 - 1984 = 100) for the Los Angeles
Metropolitan area published by the United States Department of Labor, Bureau of
Statistics.



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 2
 
4. Annual Bonus. You will be eligible to receive an annual target cash bonus of
up to 35% of Base Salary, if earned, determined by the Board (the “Bonus”). Such
bonus will be based upon the achievement of performance goals set by the Board
(or a committee thereof), including, without limitation, the operating results
of the Company and your individual performance, as determined by the Board in
its sole discretion.
 
5. Benefits and Fringes.
 
(a) General. During the Employment Term, you will be entitled to such benefits
and fringes, if any, as are generally provided from time to time by the Company
to its employees at a level commensurate with your position, subject to the
satisfaction of any eligibility requirements.
 
(b) Vacation. You will also be entitled to annual paid vacation in accordance
with the Company’s vacation policies in effect from time to time, but in no
event less than four weeks per calendar year (as prorated for partial years),
which vacation may be taken at such times as you elect with due regard to the
needs of the Company.
 
(c) Reimbursement of Business and Entertainment Expenses; Travel. Upon
presentation of appropriate documentation, you will be reimbursed in accordance
with the Company’s expense reimbursement policy for all reasonable and necessary
business and entertainment expenses incurred in connection with the performance
of your duties and responsibilities hereunder. If you travel on business of the
Company, you will be reimbursed for the cost of airfare (business class airfare
or other airfare class comparable in cost to business class airfare on all
flights scheduled to have a flight time of three or more hours) and the
reasonable cost of business class lodging accommodations, as well as for your
reasonable and necessary out-of-pocket expenses incurred in connection
therewith, in accordance with the Company’s policies.
 
(d) Automobile Allowance. During the Employment Term, you will receive an
automobile allowance in the amount of $600 per month.
 
6. Termination of Employment. Your employment and the Employment Term will
terminate on the first of the following to occur:



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 3
 
(a) Disability. Upon written notice by the Company to you of termination due to
Disability, while you remain Disabled. For purposes of this Letter Agreement,
“Disability” will be defined as your inability to perform your material duties
hereunder due to a physical or mental injury, infirmity or incapacity for a
continuous period of not less than 90 days (including weekends and holidays) or
for 180 days (including weekends and holidays) in any 365-day period.
 
(b) Death. Automatically on the date of your death.
 
(c) Cause. Immediately upon written notice by the Company to you of a
termination for Cause. For purposes of this Letter Agreement, “Cause” will mean:
 
(1) your willful misconduct which, in the good faith judgment of the Board, has
a material negative impact on the Company (either economically or on its
reputation);
 
(2) your indictment for, conviction of, or pleading of guilty or nolo contendere
to, a felony (or equivalent outside of the United States) or any crime involving
fraud, dishonesty or moral turpitude;
 
(3) your failure to perform your duties, which failure is not remedied within 20
days of written notice from the Board specifying the details thereof;
 
(4) your failure to follow the legal direction of the Board after written notice
from the Board specifying the details thereof; and
 
(5) any other material breach of this Letter Agreement by you that is not
remedied within 20 days of written notice from the Board specifying the details
thereof.
 
(d) Without Cause. Upon 30 days’ prior written notice by the Company to you of
an involuntary termination without Cause, other than for death or Disability;
 
(e) Good Reason. Upon written notice by you to the Company of a termination for
Good Reason, unless such events are corrected in all material respects by the
Company within 20 days following your written notification to the Company for
one of the reasons set forth below. “Good Reason” will mean, withbut your
express written consent, any reduction of, or failure to timely pay, your Base
Salary or any material breach of paragraphs 4 or 5 of this Letter Agreement.
Good Reason will cease to exist for an event on the 90th day following its
occurrence, unless you have given the Company written notice thereof prior to
such date.



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 4
 
(f) Expiration of Employment Term. Upon the end of the Employment Term.
 
7. Compensation Upon Termination.
 
(a) Disability; Death; Cause. If your employment terminates on account of your
Disability or your death or if the Company terminates you for Cause, the Company
will pay or provide to you (i) any unpaid Base Salary through the date of
termination; (ii) other than if the Company terminates your employment for
Cause, any Bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination; (iv) any accrued but unused
vacation time in accordance with Company policy; and (v) all other payments,
benefits or fringe benefits to which you may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Letter Agreement (collectively items (i) through (v)
shall be hereafter referred to as “Accrued Benefits”)
 
(b) Termination Without Cause or For Good Reason. If your employment by the
Company is terminated by the Company without Cause or by you for Good Reason,
the Company will pay or provide you with (x) any Accrued Benefits; and (y)
subject to your compliance with the obligations in paragraphs 8 and 9 hereof:
(1) continued payment of your base salary (but not as an employee) in accordance
with the usual payroll practices of the Company for the greater of (A) a period
equal to the period between the date of termination and the end of the
Employment Term or (B) a period equal to three months following such termination
(the “Severance Period”); (2) at the time bonuses are typically paid to
employees, a pro-rata portion of the Bonus for the fiscal year in which your
termination occurs based on actual results for the plan year (determined by
multiplying the amount of the Bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that you are employed by the Company and the denominator of
which is 365); (3) subject to (A) your timely election of continuation coverage
under the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended
(“COBRA”) and (B) your continued copayment of premiums at the same level and
cost to you as if you were an employee of the Company (excluding, for purposes
of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), to the extent permitted under applicable law and the terms of such
plan, continued participation during the Severance Period in the Company’s group
health plan which covers you as of the date of termination at the Company’s
expense (other than the aforementioned premiums), provided that you are eligible
and remain eligible for COBRA coverage; provided, however, that in the event
that you obtain other employment that offers substantially similar or improved
group health benefits, such continuation of coverage by the Company under this
sub-paragraph shall immediately cease; and (4) immediate vesting and
exercisability of 50% of all outstanding stock options to purchase shares of the
Company’s common stock. Payments or benefits provided in this paragraph 7(b)
shall be in lieu of any termination or severance payments or benefits for which
you may be eligible under any of the plans, policies or programs of the Company.



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 5
 
(c) Expiration of Employment Term. If the Employment Term ends at the third
anniversary of the Effective Date and you do not continue as an employee beyond
such time, the Company will pay or provide you with (x) any Accrued Benefits;
and (y) subject to your compliance with the obligations in paragraphs 8 and 9
hereof: (1) continued payment of your base salary (but not as an employee) in
accordance with the usual payroll practices of the Company for a period equal to
three months following such termination; and (2) the benefits provided in
paragraph 7(b)(3) for a period of three months.
 
8. Release; No Set-Off; No Mitigation.
 
(a) Any and all amounts payable and benefits or additional rights provided
pursuant to this Letter Agreement beyond Accrued Benefits shall only be payable
if you deliver to the Company and do not revoke a general release of all claims
related to the Company, its affiliates, and their respective past, present and
future employees, officers, trustees, agents and representatives in a form
substantially in the form of Exhibit A hereto and mutually agreed upon by you
and the Company.
 
(b) The Company’s obligation to make any payment provided for in this Letter
Agreement shall not be subject set-off, counterclaim or recoupment of amounts
owed by you to the Company or its affiliates.
 
(c) In no event shall you be obliged to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of this Letter Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by you as a result of employment
by another employer (other than as provided in paragraph 7(b)(y)(3)).
 

--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 6
 
9. Restrictive Covenants.
 
(a) Non-Competition. During the Employment Term, you will not, directly or
indirectly, without the prior written consent of the Company, enter into
Competition with the Company or any of its affiliates (the
“Employer”). “Competition” means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever in a
business in the field of business that the Employer is engaged in as of the date
of your termination of employment with the Company or is actively planning to
engage in as of the date of your termination of employment with the Company.
 
(b) Confidentiality. During the Employment Term and thereafter, you will hold in
a fiduciary capacity for the benefit of the Employer all secret or confidential
information, knowledge or data relating to the Employer, and their respective
businesses, which will have been obtained by you during your employment by the
Company and which will not be or become public knowledge (other than by acts by
you or your representatives in violation of this Letter Agreement). You will
not, except as may be required to perform your duties hereunder or as may
otherwise be required by law or legal process, without limitation in time or
until such information will have become public or known in the Employer’s
industry (other than by acts by you or your representatives in violation of this
Letter Agreement), communicate or divulge to others or use, whether directly or
indirectly, any such information, knowledge or data regarding the Employer, and
their respective businesses.
 
(c) Non-Solicitation of Customers. During the Employment Term and for the
twelve-month period following your termination of employment for any reason (the
“Restricted Period”), you will not, directly or indirectly, influence or attempt
to influence customers or suppliers of the Employer to divert their business to
any competitor of the Employer.
 
(d) Non-Solicitation of Employees. You recognize that you possess and will
possess confidential information about other employees of the Employer relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with customers of the Employer. You recognize
that the information you possess and will possess about these other employees is
not generally known, is of substantial value to the Employer in developing its
business and in securing and retaining customers, and has been and will be
acquired by you because of your business position with the Employer. You agree
that, during the Restricted Period, you will not, directly or indirectly,
solicit or recruit any employee of the Employer for the purpose of being
employed by you or by any competitor of the Employer on whose behalf you are
acting as an agent, representative or employee and that you will not convey any
such confidential information or trade secrets about other employees of the
Employer to any other person.



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 7
 
(e) Non-Disparagement. You shall not, or induce others to, Disparage the
Employer or any of their past and present officers, directors, employees or
products. “Disparage” shall mean making comments or statements to the press, the
Employer’s employees or any individual or entity with whom the Employer has a
business relationship which would adversely affect in any manner: (i) the
conduct of the business of the Employer (including, without limitation, any
products or business plans or prospects); or (ii) the business reputation of the
Employer, or any of their products, or their past or present officers, directors
or employees.
 
(f) Cooperation. Upon the receipt of notice from the Company (including outside
counsel), you agree that during the Employment Term and thereafter, you will
respond and provide information with regard to matters in which you have
knowledge as a result of your employment with the Company, and will provide
reasonable assistance to the Employer and its representatives in defense of any
claims that may be made against the Employer, and will assist the Employer in
the prosecution of any claims that may be made by the Employer, to the extent
that such claims may relate to the period of your employment with the Company
(or any predecessor). You agree to promptly inform in the Company if you become
aware of any lawsuits involving such claims that may be filed or threatened
against the Employer. You also agree to promptly inform the Company (to the
extent you are legally permitted to do so) if you are asked to assist in any
investigation of the Employer (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Employer with
respect to such investigation, and will not do so unless legally required.
 
(g) Injunctive Relief. It is further expressly agreed that the Employer will or
would suffer irreparable injury if you were to violate the provisions of this
paragraph 9 and that the Employer would by reason of such violation be entitled
to injunctive relief in a court of appropriate jurisdiction and you further
consent and stipulate to the entry of such injunctive relief in such court
prohibiting you from violating the provisions of this paragraph 9.
 
(h) Survival of Provisions. The obligations contained in this paragraph 9 will
survive the termination of your employment with the Company and will be fully
enforceable thereafter. If it is determined by a court of competent jurisdiction
in any state that any restriction in this paragraph 9 is excessive in duration
or scope or extends for too long a period of time or over too great a range of
activities or in too broad a geographic area or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state or jurisdiction.
 
10. Representations. You represent and warrant that your execution and delivery
of this Letter Agreement and your performing the contemplated services does not
and will not conflict with or result in any breach or default under any
agreement, contract or arrangement which you are a party to or violate any other
legal restriction. You further represent and warrant that you have been advised
by the Company to consult independent legal counsel of your choice before
signing this Letter Agreement.



--------------------------------------------------------------------------------


 
Mr. Adi McAbian
Page 8
 
11. Assignment. Notwithstanding anything else herein, this Letter Agreement is
personal to you and neither the Letter Agreement nor any rights hereunder may be
assigned by you. The Company may assign the Letter Agreement to an affiliate or
to any acquiror of all or substantially all of the assets of the Company. This
Letter Agreement will inure to the benefit of and be binding upon the personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.
 
12. Arbitration. You agree that all disputes and controversies arising under or
in connection with this Letter Agreement, other than seeking injunctive or other
equitable relief under paragraph 9(g), will be settled by arbitration conducted
before one (1) arbitrator mutually agreed to by the Company and you, sitting in
Los Angeles, California or such other location agreed to by you and the Company,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect; provided, however, that
if the Company and you are unable to agree on a single arbitrator within 30 days
of the demand by another party for arbitration, an arbitrator will be designated
by the Los Angeles Office of the American Arbitration Association. The
determination of the arbitrator will be final and binding on you and the
Employer. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. Each party will bear their own expenses of such
arbitration.
 
13. Indemnification. The Company hereby agrees to indemnify you and hold you
harmless to the extent provided under the by-laws of the Company against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from the your good faith performance of his duties and obligations
with the Company. This obligation shall survive the termination of your
employment with the Company.
 
14. Liability Insurance. The Company shall cover you under directors and
officers liability insurance both during and, while potential liability exists,
after the Employment Term in the same amount and to the same extent as the
Company covers its other officers and directors.
 
15. Withholding Taxes. The Company may withhold from any and all amounts payable
to you such federal, state and local taxes as may be required to be withheld
pursuant to any applicable laws or regulations.
 
16. Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of California,
without reference to rules relating to conflicts of laws.
 

--------------------------------------------------------------------------------



Mr. Adi McAbian
Page 9
 
17. Entire Agreement; Amendments. This Letter Agreement and the agreements
referenced herein contain the entire agreement of the parties relating to the
subject matter hereof, and supercede in their entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No amendments, alterations or modifications of this Letter Agreement
will be valid unless made in writing and signed by the parties hereto.
 
18. Notice. Any notice or other communication required or permitted to be given
under this Agreement (a “Notice”) shall be in writing and delivered in person,
by facsimile transmission (with a Notice contemporaneously given by another
method specified in this paragraph 18), by overnight courier service or by
postage prepaid mail with a return receipt requested, at the following locations
(or to such other address as either party may have furnished to the other in
writing by like Notice. All such Notices shall only be duly given and effective
upon receipt (or refusal of receipt).
 
If to the Executive:
 
At the address (or to the facsimile number) shown
on the records of the Company
 
If to the Company:
 
The WAAT Corp.
14242 Ventura Blvd, 3rd Floor
Sherman Oaks, California 91423
Attention: Chief Executive Officer
 
We hope that you find the foregoing terms and conditions acceptable. You may
indicate your agreement with the terms and conditions set forth in this Letter
Agreement by signing the enclosed duplicate original of this Letter Agreement
and returning it to me.

 

--------------------------------------------------------------------------------




Mr. Adi McAbian
Page 10
 
We look forward to your continued employment with the Company.
 

     
Very truly yours,
             
THE WAAT CORP.
       
By: 
 
/s/ Ian Aaron
       
Name: 
Ian Aaron
       
Title: 
Chief Executive Officer

 
Accepted and Agreed:
 
 
 
 
  /s/ Adi McAbian       Adi McAbian      




--------------------------------------------------------------------------------


 
Exhibit A
 
Form of Release
 
To:      The WAAT Corp.
    14242 Ventura Blvd, 3rd Floor
    Sherman Oaks, California 91423
    Attention: Chief Executive Officer
 
1. Termination. (a) I hereby acknowledge that my employment with The WAAT Corp.
(“WAAT”) will terminate on ____________, ____(the “Termination Date”) pursuant
to provisions of paragraph 6 of my employment letter agreement dated as of May
__, 2006 with WAAT (the “Letter Agreement”), that WAAT will not have an
obligation to rehire me or to consider me for reemployment after the Termination
Date and that my employment with WAAT is permanently and irrevocably severed.
 
(b) I hereby confirm my resignation from my position as Chief Executive Officer
of WAAT and that I will not be eligible for any benefits or compensation after
the Termination Date, other than as specifically provided hereunder and in
paragraph 7 of the Letter Agreement. In addition, effective as of the
Termination Date, I hereby resign from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of, WAAT
or any of its affiliates or any benefit plans of WAAT or any of its affiliates.
These resignations will become irrevocable on the Effective Date of this
Agreement, as defined in paragraph 7 below.
 
(c) I further acknowledge and agree that, after the Termination Date, I will not
represent myself as being a director, employee, officer, trustee, agent or
representative of WAAT for any purpose and will not make any public statements
relating to WAAT and in no event will I make any statements as an agent or
representative of WAAT.
 
2. Consideration. I acknowledge that this General Release is being executed in
accordance with paragraph 8 of the Letter Agreement.
 
3. General Release. (a) For and in consideration of the payments to be made and
the promises set forth in the Letter Agreement, I, for myself and for my heirs,
dependents, executors, administrators, trustees, legal representatives and
assigns (collectively referred to as “Releasors”), hereby forever release, waive
and discharge WAAT and its shareholders, representatives, affiliates and
subsidiaries, employee benefit and/or pension plans or funds, insurers,
successors and assigns, and all of its or their past, present and/or future
officers, trustees, agents, attorneys, employees, fiduciaries, trustees,
administrators and assigns when acting as agents for WAAT (collectively referred
to as “Releasees”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which Releasors
ever had, now have, or hereafter may have against Releasees by reason of any
actual or alleged act, omission, transaction, practice, policy, procedure,
conduct, occurrence, or other matter up to and including the date of my
execution of this General Release, including without limitation, those in
connection with, or in any way related to or arising out of, my employment,
service as a director, service as a trustee, service as a fiduciary or
termination of any of the foregoing with WAAT or any other agreement,
understanding, relationship, arrangement, act, omission or occurrence, with WAAT
or other claims.



--------------------------------------------------------------------------------


 
(b) Without limiting the generality of the foregoing, this General Release is
intended and will release the Releasees from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may hereafter have against
the Releasees including, but not limited to, (i) any claim of discrimination or
retaliation under the Age Discrimination in Employment Act (“ADEA”) 29 U.S.C.
Section 621 et seq., Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) or the Family and Medical Leave Act; (ii) any claim under the
California Fair Employment Act, the California Labor Code, the California Family
Rights Act, the California Pregnancy Disability Leave Law or the California
Continuation Benefits Replacement Act; (iii) any other claim (whether based on
federal, state or local law or ordinance statutory or decisional) relating to or
arising out of my employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including, but not limited to, breach of contract (express or
implied), tort, wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iv) any claim for attorney’s
fees, costs, disbursements and the like.
 
(c) I agree that I will not, from any source or proceeding, seek or accept any
award or settlement with respect to any claim or right covered by paragraph 3(a)
or (b) above, including, without limitation, any source or proceeding involving
any person or entity, the United States Equal Employment Opportunity Commission
or other similar federal or state agency. Except as otherwise required by law, I
further agree that I will not, at any time hereafter, commence, maintain,
prosecute, participate in as a party, permit to be filed by any other person on
my behalf (to the extent it is within my control or permitted by law), or assist
in the commencement or prosecution of as an advisor, witness (unless compelled
by legal process or court order) or otherwise, any action or proceeding of any
kind, judicial or administrative (on my own behalf, on behalf of any other
person and/or on behalf of or as a member of any alleged class of persons) in
any court, agency, investigative or administrative body against any Releasee
with respect to any actual or alleged act, omission, transaction, practice,
conduct, occurrence or any other matter up to and including the date of my
execution of this General Release which I released pursuant to paragraph 3(a) or
(b) above. I further represent that, as of the date I sign this General Release,
I have not taken any action encompassed by this paragraph 3(c). If,
notwithstanding the foregoing promises, I violate this paragraph 3(c), I will
indemnify and hold harmless Releasees from and against any and all demands,
assessments, judgments, costs, damages, losses and liabilities and attorneys’
fees and other expenses which result from, or are incidents to, such violation.
Notwithstanding anything herein to the contrary, this paragraph 3(c) will not
apply to any claims that I may have under the ADEA and will not apply to the
portion of the release provided for in paragraph 3(a) or (b) relating to the
ADEA.




A-2

--------------------------------------------------------------------------------


 
(d) The sole matters to which the release and covenants in this paragraph 3 do
not apply are: (i) my rights of indemnification and coverage under directors and
officers liability insurance to which I was entitled immediately prior to the
Termination Date under the Company’s certificate of incorporation, bylaws or
other corporate governance documents or paragraphs 13 and 14 of the Letter
Agreement; or (ii) my rights under any tax-qualified pension plan maintained by
WAAT or claims for accrued, vested benefits under any other employee benefit
plan or under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, (iii) my rights as a stockholder of the Company; and (iv) my rights
under the Letter Agreement.
 
(e) I hereby expressly and knowingly waive application of Section 1542 of the
California Civil Code and all comparable, equivalent or similar provisions of
state or federal law. I further certify that I have read and understand the
provisions of Section 1542 of the California Civil Code, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
4. Restrictive Covenants; Survival. I hereby acknowledge the existence and
applicability of the restrictions set forth in paragraph 9 of the Letter
Agreement, as well as the other provisions of the Letter Agreement which are
intended to survive termination of employment. All such provisions shall remain
in full force and effect following the Termination Date.
 
5. Governing Law; Enforceability. The interpretation of this General Release
will be governed and construed in accordance with the laws of the State of
California, without reference to principles of conflict of laws. If any
provisions of this General Release will be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability will not
affect the remaining provisions hereof which will remain in full force and
effect.
 
6. Acknowledgement. I acknowledge that I have been advised by WAAT in writing to
consult independent legal counsel of my choice before signing this General
Release. I further acknowledge that I have had the opportunity to consult, and I
have consulted with, independent legal counsel and to consider the terms of this
General Release for a period of at least 21 days.


A-3

--------------------------------------------------------------------------------


 
7. Effective Date. I further acknowledge that this General Release will not
become effective until the eighth day following my execution of this General
Release (the “Effective Date”), and that I may at any time prior to the
Effective Date revoke this General Release by delivering written notice of
revocation to: The WAAT Corp. at 14242 Ventura Blvd, 3rd Floor, Sherman Oaks,
California 91423, to the attention of the [________] In the event that I revoke
this General Release prior to the eighth day after its execution, this General
Release and the promises contained in the Letter Agreement, will automatically
be null and void.
 
8. Entire Agreement. I understand that this General Release and the Letter
Agreement constitute the complete understanding between WAAT and me and that no
other promises or agreements will be binding unless in writing and signed by me
and WAAT after the date hereof.
 
9. Counterparts. This General Release may be executed in several counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
 

   
 
 

 
Dated:
 
A-4

--------------------------------------------------------------------------------

